DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siminoff (US PAP 2018/ 0341835).
As per claims 1 and 13, as best understood and as to the broadest reasonable interpretation, Siminoff teaches generating an image, in which a shape of an object is included, via a dynamic vision sensor (DVS) (i.e., image of the subject's face.  For example, an algorithm may analyze the shape of the eyes, nose, cheekbones, and jaw.  These features are then used to search for other images with matching features… a probe image is then compared with the face data) see for example [181]; [184] discloses “3D sensors to capture information about the shape of a face.  This information is then used to identify distinctive features on the surface of a face, such as the contour of the eye sockets, nose, and chin”; [189] discloses “biometric authentication via physiological characteristics may be related to the shape of the body”; [214] discloses “…any other distinguishing non-facial features and characteristics of the person”; [137] discloses “the doorbell may include one or more PIRs (passive infrared sensors) and/or other motion detectors, etc. and can be used as a light detector for use in controlling the current state of the IR cut filter and turning the IR LED on and off” to correspond to event detection as recited in claim 1;
storing a plurality of images generated under a specified condition, in a database, wherein the plurality of images include a shape of a user (i.e., other algorithms normalize a gallery of face images and then compress the face data, only saving the data in the image that is useful for face recognition) see for example [181]; [198] discloses “source identifying data 510 that may be used to identify the first A/V recording and communication device 402 and/or the second A/V recording and communication device 412 (the first and second A/V devices as external recording and communication devices see fig. 22 reproduced below) followed by the receiving thereof of the alert 518 from the backend server(s) 430 with the composite (combined image data 460 and 490 which is uploaded to a database as authorized users see [197 and 225- 226]) facial image 516 to correspond to an external electronic app./ the specified condition as recited”; [193] discloses “…the system 400 may also include various backend devices such as (but not limited to) storage devices 432, backend servers 430, and backend APIs 428 in network communication with the first and second A/V recording and communication devices 402, 412 and their respective client devices 404, 406, 414, 416.  In some embodiments, the storage devices 432 may be a separate device from the backend servers 430 (as illustrated) or may be an 

    PNG
    media_image1.png
    561
    745
    media_image1.png
    Greyscale


identifying shapes of the user included in each of the plurality of images stored in the database (i.e., face recognition algorithms identify facial features by extracting landmarks, or features, from an image of the subject's face.  For example, an algorithm may analyze the shape of the eyes, nose, cheekbones, and jaw.  These features are then used to search for other images with matching features.  Other algorithms normalize a gallery of face images and then compress the face data, only saving the data in the image that is useful for face recognition.  A probe image is then compared with the face data) see for example [181]; [188] discloses the shape of the head; [184 and 189] also disclose similar limitation; and 
composite facial image 516 which is based on partial facial image(s) captured by multiple cameras) see for example [164- 167, 197- 198, 205- 206 and 225].
As per claims 2 and 14, Siminoff teaches extracting features of the identified shapes of the user; and generating the shape information based on the extracted features of the shapes (i.e., face recognition algorithms identify facial features by extracting landmarks, or features, from an image of the subject's face, such for example, an algorithm may analyze the relative shape of the eyes, nose, cheekbones, and jaw) see for example [181]; [169] discloses “…computer vision is concerned with the theory behind artificial systems that extract information from images such as video sequences, views from multiple cameras, or multi-dimensional data from a scanner and apply its theories and models for the construction of computer vision systems”. 
As per claims 3 and 15, Siminoff teaches receiving identification information for distinguishing the user, from an external electronic apparatus via the communication interface, wherein the storing of the plurality of images in the database (see for example [189 and 247]) includes: storing the plurality of images generated within a specified time from a point in time when the identification information is received, in the database (i.e., determine that the first motion event and the second motion event satisfy a predetermined relationship, wherein the predetermined relationship is time-based relationship, and the process compares the first motion event and the second motion 
As per claims 4 and 16, Siminoff teaches when only a shape of the single user is included in each of the plurality of images, storing the plurality of images in the database (i.e., an algorithm may analyze the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw.  These features are then used to search for other images with matching features.  Other algorithms normalize a gallery of face images and then compress the face data, only saving the data in the image that is useful for face recognition.  A probe image is then compared with the face data.  One of the earliest successful systems is based on template matching techniques applied to a set of salient facial features, providing a sort of compressed face representation) see for example [181].
As per claims 5 and 17 the external electronic apparatus receives the identification information from a key, a user terminal, or a beacon including an RFIC and performs a specified operation in response to the received identification information (i.e., the database of known suspicious persons may be resident on the A/V recording and communication doorbell 130 or on the client device, but more commonly will be located on a server and accessed through an API (application programming interface).  The database may contain as much information as possible about each known suspicious person, such as their facial features; However, the database may also information as an image of the face of a known suspicious person, even if that person is otherwise unidentified by name or other typical identifying information, and the database of known suspicious persons may be modified by the user, such as through the client device, wherein the user may, upon review of stored composite facial images of visitors, or upon a request to identify the person in the composite facial image as suspicious or authorized, flag a particular stored image of a visitor as suspicious) see for example [225].
As per claim 6, Siminoff teaches an operation of setting or disabling security (i.e., the first and second A/V recording and communication doorbells 130 may never determine the appearance of the person on their doorsteps.  By sharing the image data to generate a composite facial image, identification of the person is more likely to occur.  In addition, similar to that described above with respect to FIG. 26, the composite facial image may be compared and/or added to databases of suspicious and/or authorized persons in order to learn even more about the person who visited both the first and second addresses.  In this way, the owners of the first and second A/V recording and communication doorbells are able to make more informed decisions as to alerting police (broadly corresponding to setting a security)) see for example [247].
As per claims 7 and 18, Siminoff teaches generating the plurality of images based on an event detected in a specified space via the DVS, transmitting the plurality of images to a user terminal via the communication interface (i.e., camera used for motion detection, and A/ V recording and communication doorbell…in some alternative embodiments the doorbell may include one or more PIRs (passive infrared sensor) and/or other motion detectors, and because the camera is able to be powered light detector for use in controlling the current state of the IR cut filter and turning the IR LED on and off… in some alternative embodiments the doorbell may include a separate light detector) see for example [0127 and 137]; 
receiving feedback information for determining whether the shape of the user is included in the plurality of images, from the user terminal via the communication interface; and storing the plurality of images in the database based on the feedback information (i.e., biometrics authentication (or realistic authentication) is used in various forms of identification and access control, wherein the biometric identifiers are the distinctive, measurable characteristics used to label and describe individuals such as physiological characteristics related to the shape of the body) see for example [189]; [247] discloses “sharing image data, members of common communities, neighborhoods, and other location-bound regions can help one another to more accurately and effectively identify persons.  For example, without the process of FIG. 27, the owners of the first and second A/V recording and communication doorbells 130 may never determine the appearance of the person on their doorsteps.  By sharing the image data to generate a composite facial image, identification of the person is more likely to occur.  In addition, similar to that described above with respect to FIG. 26, the composite facial image may be compared and/or added to databases of suspicious and/or authorized persons in order to learn even more about the person who visited both the first and second addresses”.
As per claims 8 and 19, Siminoff teaches when the shape of the user is included in the plurality of images more than a specified number of times, transmitting the 
As per claims 9 and 20, Siminoff teaches recognizing the user by identifying the shape of the user included in the generated image, via the DVS based on the generated shape information (i.e., an algorithm may analyze the relative position, size, and/or shape of the eyes, nose, cheekbones, and jaw.  These features are then used to search for other images with matching features for user recognition) see for example [181]; [171] discloses “differentiating human beings (e.g. head and shoulder patterns) from objects”.
As per claim 10, Siminoff teaches provide a service corresponding to the recognized user (i.e., identification based on composite image data which allows for the user to receive alerts about persons that are suspicious to the user) see for example [225].
As per claim 11, Siminoff teaches control at least one internet of things (IoT) device depending on the recognized user (i.e., comparing the composite facial image to a database to enable a user to pursue a course of action) see for example [228].
As per claim 12, Siminoff teaches process the plurality of images via an external server to obtain the shape information see for example [181 and 189].

Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov